UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7604



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                            Defendant - Appellant.



                            No. 02-7889



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-97-100)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      James Edward Ellerbe appeals the district court’s orders

denying his motion for a court order, denying his supplemental

motion for a court order, denying his second supplemental motion

for a court order, and denying his motion for a downward departure.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm the orders of the district court. See United

States v. Ellerbe, No. CR-97-100 (E.D.N.C. Aug. 30, 2002; filed

Nov. 5, 2002 & entered Nov. 6, 2002).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED


                                      2